Van Fossan, J., dissenting: I am unable to follow the reasoning of the prevailing opinion which leads to the conclusion that the sale of the stock here involved did not result in capital loss but was a part of the cost of goods sold. Albeit the expectation of getting a supply of whiskey may have motivated the purchase of the stock, I nonetheless believe it was an investment and was a capital asset in petitioner’s bands. The query arises, where would the same reasoning lead us if circumstances were such that the stock was sold at a profit. Or, again, assume the stock was held for more than a year during which time the whiskey was all disposed of by petitioner and the tax returns had been filed accounting for the same, to what item of petitioner’s accounting for such later year would the gain or loss be attached as part of the cost of goods sold. Yet, further, how can the author of the prevailing opinion either directly or by necessary inference hold that the stock was sold to customers in the ordinary course of his business ? Petitioner was in the whiskey business, not in the business of buying and selling securities. Its customers were customers for whiskey, not customers for securities. Believing, as I do, that the reasoning employed in the prevailing opinion results in confused accounting and that such results will rise to plague the Court in future cases, I respectfully dissent. Turner, Harron, and Withey, JJ., agree with this dissent.